Citation Nr: 0948670	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-38 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an  rating in excess of 10 percent for low 
back strain with radiculopathy or radiating pain down both 
legs and the knees, prior to November 7, 2008.

2.  Entitlement to an  rating in excess of 20 percent for low 
back strain with radiculopathy or radiating pain down both 
legs and the knees, from November 7, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision in which 
the RO denied a rating in excess of 10 percent for the 
Veteran's service-connected low back disability.  The Veteran 
filed a notice of disagreement (NOD) in February 2006, and 
the RO issued a statement of the case (SOC) in August 2006.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2006. 

In August 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC increased the rating for the Veteran's service-
connected low back disability to 20 percent, from  November 
7, 2008 (as reflected in an August 2009 supplemental SOC 
(SSOC)), and returned the appeal to the Board for further 
consideration.

Although the RO has granted a higher rating during the 
pendency of the appeal for the Veteran's service-connected 
low back disability, inasmuch as higher ratings for this 
disability are available, both before and after November 7, 
2008, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized the appeal as now encompassing the two matters 
set forth on the title page.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In April 2008, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

For the reasons addressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the April 2008 hearing the Veteran stated that his service-
connected low back disability aggravates his non service-
connected arthritis; thus, the Board finds that the Veteran 
has reasonably raised a secondary service-connection claim.  
However, as the RO has not adjudicated such a claim, the 
matter of service connection for arthritis, as secondary to 
service-connected low back strain, is referred to the RO for 
appropriate action.

REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In the prior remand, the Board requested that the RO should 
obtain and associate with the claims file all outstanding VA 
medical records.  It was noted that the claims file currently 
includes outpatient treatment records from the Dorn VAMC in 
Columbia, South Carolina, dated through February 2006. During 
his 2008 hearing, the Veteran referred to continuing 
treatment.  However, no records after February 2006that date 
have been associated with the claims file.   In addition, in 
the August 2006 SOC, the RO referred to a July 2006 VA spine 
examination; however, no report is associated with the claims 
file.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the Dorn VAMC all outstanding pertinent treatment records 
since February 2006 to include the July 2006 VA spine 
examination report, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009) as regards requests 
for records from Federal facilities.

The Board further notes that these  records are particularly 
important in light of the Veteran's assertions during his 
November 2008 VA spine examination  that he had suffered at 
least 10 or more incapacitating episodes which occurred as 
often as every week.  The Veteran said that he was 
incapacitated at least six weeks or more out of the previous 
12 months.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 60 percent rating is warranted when a Veteran 
suffers incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months; the appropriate 
regulation also specifies that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a (2009).  

The requested VA records from 2006 through the present are 
necessary to determine if the Veteran's reported 
incapacitating episodes resulted in bed rest prescribed by a 
physician.  Hence, once the requested records are obtained, 
the claims file should be forwarded to the physician who 
performed the November 2008 VA spine examination for an 
addendum opinion which addresses the number of incapacitating 
episodes that the Veteran had during the past 12 months which 
resulted in bed rest prescribed by a physician and treatment 
by a physician.  The RO should only arrange for the Veteran 
to undergo further examination if the November 2008 examiner 
is unavailable, or is unable to provide the requested medical 
opinion without examining the Veteran.

Further, prior to obtain further medical opinion, to ensure 
that all due process requirements are met, and that the 
record before the physician  is complete, the RO should also 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  The notice 
letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether "staged" rating of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart (cited to 
above) is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Dorn 
VAMC all pertinent records of evaluation 
and/or treatment of the Veteran's low 
back, from February 2006 to the present, 
to include a copy of a July 2006 VA spine 
examination report.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
claims file to the physician who performed 
the November 2008 spine examination for an 
addendum to his opinion.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician.  
Based upon consideration of the Veteran's 
documented medical history and assertions, 
f the physician  should determine whether, 
at any point since the September 2005 
claim for increase;  the Veteran has had 
incapacitating episodes  resulting in bed 
rest prescribed by a physician associated 
with his service-connected low back 
disability; and, if so,  should indicate 
whether over a prior  12- month period, 
the Veteran's incapacitating episodes  had 
a total duration of (a) at least one week 
but less than two weeks; (b) at least two 
weeks but less than four weeks; (c) at 
least four weeks but less than six weeks; 
or (d) at least six weeks.

The RO should only arrange for the Veteran 
to undergo further examination if the 
November 2008 examiner is unavailable, or 
is unable to provide the requested opinion 
without examining the Veteran.

The physician should set forth the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
The RO's adjudication of the claim should 
include consideration of whether 
"staged" rating of the Veteran's 
disability, pursuant to Hart (cited to 
above) is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


